/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 4, 2014

                                        No. 04-13-00606-CV

                                       KING RANCH, INC.,
                                           Appellant

                                                   v.

            Roel GARZA, Cynthia Garza, JS Trophy Ranch, LLC and Los Cuentos, LLC,
                                          Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 12-12-51717-CV
                           Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

           The panel has considered the appellees' motion for rehearing, and the motion is DENIED.




                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court